Opinion issued August 21, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00511-CV
                            ———————————
          TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellant
                                        V.
              BRYAN GOULD AND PHILIP STONE, Appellees


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-54326


                          MEMORANDUM OPINION

      Appellant, Texas Department of Criminal Justice, has filed a motion to

dismiss its appeal because the parties have resolved their dispute. See TEX. R. APP.

P. 42.1(a)(1). No opinion has issued. Appellees have not filed an opposition to the

motion.
      We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                        2